     Case 2:14-cv-00575-JNP Document 188 Filed 01/22/19 Page 1 of 2

                                                                                FILED
                                                                    UTAH APPELLATE COURTS

             IN THE SUPREME COURT OF THE STATE OF UTAH                      JAN 17 2019
                                   ----00000----




               GIL A. MILLER,
                                              )
                                              )
                Appellant,
                                              )
                    v.
                                              )        NOTICE OF DECISION
     UNION CENTRAL LIFE INSURANCE
                                              )
                COMPANY;
                                              )     Appellate Case No. 20180433-SC
     AMERITAS LIFE INSURANCE; AND
                                              )
         ACACIA LIFE INSURANCE,
                                              )
                Appellees.
                                              )


                                  ----00000----


The above-entitled case was submitted to the court for decision and the order has
been issued.

Order Issued: December 26, 2018

Notice of Decision Issued: January 17, 2019

Record: None

U.S. DISTRICT COURT FOR UTAH, #2:14-cv-575




                                                                             ray
                                                                  Clerk of Court




                                                   \ltr11M~      11, 2n14  Date
     Case 2:14-cv-00575-JNP Document 188 Filed 01/22/19 Page 2 of 2




                           CERTIFICATE OF SERVICE

I hereby certify that on January 17, 2019, true and correct copies of the foregoing
NOTICE OF DECISION were deposited in the United States mail or was sent by
electronic mail to be delivered to:

MARK W. PUGSLEY                              MARK W. DYKES
mpugsley@rqn.com                             J. THOMAS BECKETT
                                             ERIK A. CHRISTIANSEN
NATHAN D. MILLER                             CORY D. SINCLAIR
nathan@millerlawonline.com                   ALISSA M. MELLEM
                                             BRIAN M. ROTHSCHILD
RACHELS. FLEISHMAN                           mdykes@parsonsbehle.com
rfleishman@rctlegal.com                      TBeckett@parsonsbehle.com
                                             EChristiansen@parsonsbehle.com
MATTHEW T. PETERS                            csinclair@parsonsbehle.com
mtpeters@reedsmith.com                       amellem@parsonsbehle.com
                                             brothschild@parsonsbehle.com
CRISTYN N. CHADWICK
KATHY J. HUANG                               GREGORY S. SCHWEGMANN
cristyn.chadwick@alston.com                  RYAN M. GOLDSTEIN
kathy.huang@alston.com                       JEREMY H. WELLS
                                             WILLIAMT. REID, IV
RACHEL A. NAOR                               gschwegmann@rctlegal.com
ROERT D. PHILLIPS, JR                        rgoldstein@rctlegal.com
THOMAS A. EVANS                              jwells@rctlegal.com
rachel.naor@alston.com                       wreid@rctlegal.com
bo.phillips@alston.com
tom.evans@alston.com


U.S. DISTRICT COURT FOR UTAH
ATTN: D MARK JONES
intake@utd.uscourts.gov




Case No.: 20180433-SC
U.S. DISTRICT COURT FOR UTAH, #2:14-cv-575
